Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-2, 4-10, 12-19, 22-24 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious all the limitations in independent claims 1, 8, and 14.  
Specifically for claim 1, the active area of a transistor is laterally bound by four distinct dielectric layers, two on each side, and the source and drain regions creating, an active area with three different widths.  The width of the active area increases from top to bottom within the substrate.  Further, the channel region is also bound by addition spacers that reside within the two topmost dielectric layers.  Regarding claim 8, the prior art of record does not anticipate or render obvious two transistors side by side, the top surface of the active areas are at the same level and the active regions are laterally bound by a first dielectric layer.  The thickness, or depth of the active areas, are different, and the first dielectric also defines the depth of both active areas by directly contacting the bottom surface of both active areas.  Claim 14 is also distinguishable over the prior art of record because it claims a semiconductor device with an active area laterally bound by two distinct dielectric layers creating an active area with three different widths.  The width of the middle portion of the active area is the narrowest of the three.  The upper and middle portions of the active area are laterally bound by a second dielectric layer, and the lower surface of the second dielectric material contacts the upper surface of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/SARAH K SALERNO/Examiner, Art Unit 2814